Citation Nr: 0830033	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected type 
II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for depression secondary to service-connected type II 
diabetes mellitus.  

The veteran testified at a May 2005 video conference hearing; 
the hearing transcript has been associated with the claims 
file and has been considered in this decision.  The Board 
notes that the Veterans Law Judge (VLJ) that conducted the 
May 2005 hearing is no longer employed by the Board.  Under 
VA regulations, a claimant is entitled to have final 
determination of his or her claim made by the VLJ who 
conducted a hearing.  38 C.F.R. § 20.707 (2007).  However, in 
a May 2008 correspondence, the veteran indicated that he did 
not wish to appear at a hearing, and requested that the case 
be considered on the evidence of record. 

The Board remanded the case to the RO for further development 
in July 2005.  In an April 2007 decision, the Board affirmed 
the RO's denial of the benefit on appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court or CAVC).  In April 2008, the 
Court vacated that Board's decision and remanded the case to 
the Board for readjudication in compliance with an April 2008 
Joint Motion.  The case is once again before the Board for 
review.  


FINDING OF FACT

The veteran is shown by competent medical evidence to have 
depression secondary to service-connected diabetes mellitus. 




CONCLUSION OF LAW

The veteran's depression is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

An April 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In light of the Board's 
favorable decision, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a decision in the 
present appeal despite any inadequate notice in this regard.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The RO shall address any notice defect regarding 
disability ratings and effective dates when effectuating the 
award.    

The veteran's service medical records, VA and private 
treatment records, VA examinations, private opinions, and 
hearing transcripts have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records, to include August 1966 and August 
1969 enlistment and separation examinations, contain no 
complaints, diagnoses, or treatment relating to a psychiatric 
disability.  

The veteran claims that he has current depression secondary 
to service-connected type II diabetes mellitus.  In his March 
2003 claim, the veteran stated that he was diagnosed with 
depression subsequent to his diagnosis of diabetes mellitus, 
and that he had no previous history of depression or other 
mental disorder.  

VA treatment records dated from 2002 to 2005 show that the 
veteran is treated at the VA Mental Health Clinic for various 
psychiatric complaints, including  depression.  The veteran 
has been treated with Zoloft and Paxil for mood instability. 

A June 2003 VA examination included a review of the claims 
file.  During the examination, the veteran reported that he 
had no history of previous depression or any other mental 
disorder; he attributed his depression to the onset of his 
diabetes. The examiner noted that subjective depression was 
denied and was not a primary complaint in the veteran's file.  
The veteran was seen in May 2003 with depression stable on 
Zoloft.  The examiner did not provide an Axis I diagnosis, 
but instead diagnosed the veteran with Axis II narcissistic 
traits.  The examiner stated that the veteran did not appear 
to have symptoms of depression.  The examiner noted diagnoses 
of anxiety and intermittent explosive disorder shown in the 
record.  He stated that the veteran's temper was not without 
cause but a function of hypersensitivity, consistent with 
Axis II features.  He stated that the veteran had, for the 
most part, been able to control such behavior in current 
years and that it could not be established that it was likely 
the result of depression secondary to diabetes.

In an April 2005 letter, the veteran's VA treating 
psychiatrist opined that the veteran's depression was as 
likely as not attributed to his diabetes mellitus.

The veteran's claims file was reviewed in conjunction with a 
September 2005 VA examination.  The examiner noted findings 
from the claims file.  The first indication of psychiatric 
difficulties of record was when the veteran saw his family 
physician in September 2002 with a complaint of irritability 
and temper after an incident at work.  The veteran had been 
seen at the VA Mental Health Center with diagnoses of 
intermittent explosive disorder, adjustment disorder with 
mixed features, and dysthymia.  The veteran was interviewed 
and a comprehensive psychiatric examination was completed.  
The examiner found that the veteran had no diagnosis on Axis 
I.  He had Axis II diagnoses of antisocial and narcissistic 
traits.  

The examiner stated that at the time of the examination, the 
veteran did not meet criteria for any mental illness 
diagnosis on Axis I.  Based on this, the examiner stated that 
there was no indication that the veteran was suffering from 
any mental illnesses that are secondary to his service-
connected diabetes mellitus.  The examiner stated that the 
veteran did have a subjective sense of distress at that time.  
However, he appeared to have a lifelong pattern of impulsive 
anger and/or aggression as noted by incidents of domestic 
violence with his wife and physical altercations with at 
least two of his children far preceding his diagnosis of 
diabetes mellitus.  The veteran described distress related to 
worry over finances and his current status.  The examiner 
stated that these appeared to be age and situation 
appropriate anxiety.  The examiner stated that the veteran 
did not appear to be experiencing any degree of depression 
and/or anxiety that would be clinically significant.  Rather, 
he appeared to be experiencing a normal response to life 
circumstances that were causing him regular concern.  

An August 2008 private opinion, provided by a licensed 
counselor, is associated with the claims file.  C.L.K. stated 
that the veteran's file was fully reviewed, which included 
information on the veteran's medical history.  The veteran 
was also interviewed.  C.L.K. stated that the veteran had 
been diagnosed by his VA treating psychiatrist as having 
depression, as likely as not attributed to his diabetes 
mellitus.  During the clinical interview, it was determined 
that the veteran remained under his VA psychiatrist's care 
and was prescribed Prozac for depression.  C.L.K. stated that 
he was in agreement with the treating psychiatrist, that the 
veteran's depression was more likely than not related to his 
diabetes mellitus.  An examination report was not associated 
with C.L.K.'s opinion.  

The veteran has been seen at VA for depression.  His VA 
psychiatrist has opined that his depression is as likely as 
not related to service-connected diabetes mellitus.  In 
contrast, two VA examiners, who provided comprehensive 
psychiatric examinations, found that the veteran does not 
have current depression; but instead indicated that he has 
antisocial and narcissistic traits unrelated to service.  

In a recent decision, the Court held that the requirement of 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 312 (2007).  A claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
Id.  Because VA treatment records reflect a diagnosis of 
depression at the time the veteran's claim was filed, and 
during the pendency of the claim; the Board finds that the 
requirement of a current disability is satisfied in this 
case. 

As noted above, two VA examiners have provided opinions 
indicating that the veteran does not have current depression, 
and that he does not have a current psychiatric disability 
related to service-connected diabetes mellitus.  The 
veteran's VA physician and a private counselor have opined 
that the veteran has current depression which is related to 
service-connected diabetes mellitus.  According to CAVC, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches." Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993); See also Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when VA gives an adequate statement of reasons and bases).  
The credibility and weight to be attached to these opinions 
is within the province of the Board.  Id.  

The Board finds that both VA examiners' opinions are 
probative, in that they were based on a through review of the 
claims file and examination of the veteran.  The VA 
physician's opinion is also probative in this case.  
Although, he did not indicate a review of the claims file, 
the VA physician is the veteran's treating physician, and 
thus, is familiar with the veteran's current disability and 
his medical history.  The August 2008 private counselor's 
opinion has some probative weight as he indicated a review of 
the claims file.  The Board notes, however, that an 
examination report was not associated with the opinion 
rendered, and C.L.K. did not provide a full statement of 
reasons or bases for his opinion.  He simply indicated that 
he concurred with the veteran's treating physician's opinion.  

Although VA compensation and pension examinations indicate 
that the veteran does not currently have a diagnosis of 
depression, the requirement of a current disability has been 
satisfied for VA purposes.  See McClain v. Nicholson, 21 Vet. 
App. 319, 312 (2007).  The veteran's VA physician provided 
competent medical evidence which relates depression to 
service-connected diabetes mellitus.  Resolving the benefit 
of the doubt in favor of the veteran, the Board finds that 
service connection for depression secondary to service-
connected diabetes mellitus is warranted. See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).

C.  Conclusion

The veteran has been diagnosed with depression and medical 
evidence indicates that the veteran's depression is likely 
related to service-connected type II diabetes mellitus.  
Therefore, the Board concludes that the evidence supports a 
finding that the veteran has depression secondary to service-
connected type II diabetes mellitus.


ORDER

Service connection for depression is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


